Redeield, Ch. J.
By the court, It does not appear to us that there was any such change of possession, in the present case, as the law requires to protect the property from attachment.
It was in the barn of the debtor, or one in his possession, or that of his hired man, which is his possession in law; and it remained there until the attachment, nothing being done to indicate a change of ownership, except to request the hired man to take care of it for the purchaser, he still continuing in the employ of the debtor. This, certainly, could not be regarded as a visible, substantial change of possession.
The* case seems to us, in principle, and in many of its leading facts, very similar to that of Beattie v. Robin, 2 Vt. 181, and Judd v. Langdon, 5 Vt. 231.
Judgment affirmed.